Case: 20-11108     Document: 00515910457         Page: 1     Date Filed: 06/22/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          June 22, 2021
                                  No. 20-11108                           Lyle W. Cayce
                                Summary Calendar                              Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Damoni Owens,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:15-CR-37-1


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          Damoni Owens appeals his guilty plea conviction for being a felon in
   possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). Relying on
   National Federation of Independent Business v. Sebelius, 567 U.S. 519 (2012),
   Owens argues that § 922(g)(1) is unconstitutional because it exceeds


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11108     Document: 00515910457           Page: 2   Date Filed: 06/22/2021




                                    No. 20-11108


   Congress’s authority under the Commerce Clause. He concedes that this
   argument is foreclosed by our decision in United States v. Alcantar, 733 F.3d
   143 (5th Cir. 2013). Citing Alcantar, the Government moves for summary
   affirmance or, in the alternative, for an extension of time in which to file a
   merits brief.
          The Government’s position is “clearly right as a matter of law so that
   there can be no substantial question as to the outcome of the case.”
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969); see
   Alcantar, 733 F.3d at 145-46.      Accordingly, the motion for summary
   affirmance is GRANTED. The Government’s alternative motion for an
   extension of time is DENIED as moot. The judgment is AFFIRMED.




                                         2